Citation Nr: 0618802	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 20, 2002, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1996 to 
April 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted a 
TDIU, effective May 20, 2002.  The veteran disagreed with the 
effective date of the grant and the current appeal ensued.  

In February 2003, a notice of disagreement (NOD) was filed to 
the effective date claim and also to the denial of an 
increased rating for headaches.  A statement of the case 
(SOC) was issued to the effective date claim in April 2003, 
but not to the claim for an increased rating for headaches.  
A SOC must be issued to give the veteran an opportunity to 
prefect an appeal with respect to that particular issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal for an increased rating for headaches is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran initially filed a claim for TDIU in May 2000.  

2.  VA examinations of August 2000 and January 2001 found the 
veteran not to be unemployable.  

3.  By VA examination of May 20, 2002, the veteran was found 
to be unemployable due to his service-connected disabilities.  

4.  By rating decision of December 2002, a TDIU was granted, 
effective May 20, 2002.  


CONCLUSION OF LAW

An effective date prior to May 20, 2002, for TDIU is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO sent a letter to the appellant in June 2005, which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claim.  In accordance 
with the duty to assist, the letter informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the appellant of what 
he needed to show for an earlier effective date claim.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, however, proper VA process was performed as to the 
claim.  The Board concludes that to proceed to a decision on 
the merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and did not report for the 
hearing.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
May 20,  2002, is warranted for TDIU.  He claims that his 
effective date for this grant should be the date of his 
initial claim, which was in May 2000.  

On May 30, 2000, VA received a claim from the veteran for a 
TDIU.  The veteran indicated in his application for benefits 
that he became disabled for full time employment in May 1996.  
He last worked full time in April 1999, and became too 
disabled to work in March 2000.  He had college education, 
training as an emergency medical technician, firefighter, 
funeral director, and in communications.  

In August 2000 and again in January 2001 on two separate 
occasions, the veteran underwent VA examinations.  None of 
these examinations found the veteran to be unemployable.  He 
was found not to be able to do heavy labor, but was suitable 
for sedentary employment.  In January 2001, a VA examiner 
evaluated all of the veteran's service-connected disabilities 
and concluded that none of his conditions prohibited him from 
engaging in sedentary employment.  In February 2001, the 
veteran's VA vocational rehabilitation counselor informed him 
that the evidence in his case indicated that he was not 
reasonably feasible for achieving a vocational goal because 
providing him services would not result in him becoming 
employed.  This meant that his disabilities, when considered 
in relation to his circumstances, prevented him from pursuing 
a vocational rehabilitation program and becoming employed in 
an occupation consistent with his abilities, aptitude, and 
interests.  He was denied vocational rehabilitation.  

In May 2002, the veteran underwent VA examination.  The 
examiner found, in pertinent part, that the veteran was 
unable to function properly, much less hold employment.  

In light of the May 20, 2002 VA examination findings, by 
rating decision of December 2002, TDIU was granted, effective 
the date of examination, May 20, 2002.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran is service connected for chronic headaches, post 
heat injury, evaluated as 30 percent disabling; vertigo, post 
heat injury, evaluated as 30 percent disabling; left shoulder 
impingement, non dominant extremity, evaluated as 20 percent 
disabling; chondromalacia of the left knee, evaluated as 
10 percent disabling; chondromalacia of the right knee, 
evaluated as 10 percent disabling; tender Nissan abdominal 
scar, evaluated as 10 percent disabling; and hiatal 
hernia/erosive esophagitis post Nissan procedure, evaluated 
as 10 percent disabling.  He has a combined total schedular 
rating of 80 percent.  He does meet the schedular criteria 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
He must however, also shows that he is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities alone.  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 2000.  He indicated on the application for 
compensation for unemployability that he has a college 
education and specialized training in a number of areas.  The 
medical evidence of record, prior to May 20, 2002, 
specifically indicate that the veteran was limited in heavy 
manual labor, but that he was able to work in a sedentary 
position.  None of the medical evidence of record prior to 
May 20, 2002, found him unemployable due to any of his 
service-connected disabilities.  Although he was denied by VA 
vocational rehabilitation, the criteria for those benefits 
are different than those for TDIU.  Specifically, one's 
physical capabilities, along with his abilities, aptitude, 
and interests are considered for vocational rehabilitation.  
For TDIU, it is the ability to secure and follow 
substantially gainful employment that is key.  Not until 
May 20, 2002 did the medical evidence of record indicate that 
the veteran could not secure and follow substantially gainful 
employment.  That is the date that he became unemployable.  

While the Board notes that the Social Security Administration 
(SSA)has found that the veteran has been disabled since March 
2000 that agency's decision is not binding on VA.  The Board 
notes that this is especially the case, as the SSA considered 
disabilities which are not currently service-connected in 
making its decision.

In this case, the laws as to effective date require the 
effective date to be the earliest date as to when it is 
factually ascertainable that the veteran is unemployable due 
to service-connected disability, and that date was not prior 
to May 20, 2002.  Based on the foregoing, an effective date 
earlier than May 20, 2002, is not warranted.  


ORDER

An effective date earlier than May 20, 2002 for TDIU, is 
denied.  




REMAND

By rating decision of December 2002, a TDIU was granted, 
effective May 20, 2002, and an increased rating for headaches 
was denied.  The veteran expressed disagreement with the 
effective date and the denial of an increased rating for 
headaches.  The RO issued a statement of the case (SOC) on 
the issue of an earlier effective date, but did not issue a 
SOC on the issue of increased rating for headaches, as 
required by 38 C.F.R. § 19.26.  While the Board may not 
exercise jurisdiction on a claim in the absence of a properly 
perfected appeal, the issue of entitlement to an increased 
rating for headaches must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has held that under these circumstances, it is 
incumbent upon the Board to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  With regard to the veteran's 
dissatisfaction with the denial of an 
increased rating for headaches, the 
veteran should be issued a statement of 
the case.  If, and only if, the veteran 
files a substantive appeal in a timely 
manner to this issue, should that issue 
be returned to the Board.  

2.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


